DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10 December 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document (JP S63-277875), each non-patent literature publication, or that portion which caused it to be listed; and all other information or that portion which caused it to be listed; the document provided is JP H02-131378.  It has been placed in the application file, but the information referred to therein has not been considered.

Response to Amendment/Arguments
	Claim 1 and 17 have been amended.  Claims 70-73 have been added.  Claims 1, 6, 9, 14, 17, 24, 31, 38, 45, 52, 61, and 70-73 are pending with claims 1, 17, and 70-73 under examination.
Applicant’s arguments, see middle p. 12, filed 10 December 2020, with respect to the drawing and claim objections have been fully considered and are persuasive.  The objections of 10 July 2020 have been withdrawn. 
Applicant’s arguments, see p. 13, filed 10 December 2020, with respect to the 112(b) rejection for "commercial casting methods" have been fully considered but are not persuasive.  Applicant attempts to provide an explanation of how the term "commercial" when added to the 
Applicant’s arguments, see top p 14, filed 10 December 2020, with respect to 112(b) rejection of claim 17 for the "one or more of" phrasing have been fully considered and are persuasive.  The rejection of 10 July 2020 has been withdrawn.
Applicant’s arguments, see p. 14-17, filed 10 December 2020, with respect to 102 and 103 rejections have been fully considered and are persuasive.  The rejections of 10 July 2020 have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 17, and 70-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Regarding dependent claims 17 and 70-73, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Lambert in "Modification of Cast Mg-Cu Alloys for Hydrogen Storage" (2004) (herein "Lambert").
As to the Mg-Cu alloy being suitable for hydrogen storage applications and to hypoeutectic feature, Lambert discloses alloys Mg-5Cu-1Na and Mg-5Cu-2Na in tables 2 and 4 (p. 26 and 61, respectively) made by a casting method (upper p. 27) that have compositions that lie within the instantly claimed ranges, therefore being hypoeutectic with respect to Cu and Ni content, and store 7.0 wt% H and 6.7 wt% H (top p. 42 and 45); see the comparative table below, all values in wt%.  Note that 10,000 ppm = 1 %.

Element
Claims 1 and 17
Mg-5Cu-1Na
Mg-5Cu-2Na
Cu
0-32
4.08
5.56
Ni
0-23.5
0.001
0.001
Na
0-2
1
2
Other
0-0.5
<0.032
≤0.032
Mg
Balance
Balance
Balance


An annotated version of Fig. 12 from Lambert (p. 15) is reproduced below.  The alloy composition of Mg-5Cu enters the liquid and alpha (L+a) portion of the phase diagram at approximately 635°C as indicated by the arrows (see table 1, p. 15) and thus forms the crystallized Mg α phase.  Cooling continues until approximately 485°C where the eutectic mixture of Mg α-phase and Mg2Cu β-phase is formed (i.e., Mg-Cu eutectic); see generally p. 42-46 of Lambert.

    PNG
    media_image1.png
    667
    894
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 70 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert in "Modification of Cast Mg-Cu Alloys for Hydrogen Storage" (2004) (herein "Lambert").
	While Lambert is silent as to their alloys possessing between 200 and 4000ppm (0.02-0.4%) of Na, such as 800-2000ppm (0.08-0.2%), Lambert does teach in section 3.2.2 (p. 24) that "sodium is therefore of particular interest in attempting to modify the Mg-Cu eutectic structure."  Further, "in order to minimize the detrimental effect the copper additions has on the system mass, it is therefore expected that the catalyzing phase (Mg2Cu) must be minimized in volume, but maximized in surface area.  To achieve such microstructure control would inevitably involve the use of grain refiners and/or eutectic modifiers…With decreased size, these phases would gain an increased ratio of surface area to volume, thus improving the hydriding/dehydriding reaction kinetics" (p. 21).  Lambert additionally discloses that "compared to the base alloy there is noticeable refinement of the eutectic microstructure" when using Na (lower p. 67).  Finally, Lambert states: "the results of this thesis are promising in so far as control of the eutectic microstructures has been achieved.  With further trials of different proportions of additions, especially zirconium and sodium, it may be possible to one day predict and plan for the extent of modification to expect in Mg-Cu alloys" (lower p. 74).
	The above excerpts disclose that the Na content in the Mg-Cu alloy is a results-effective variable that controls the eutectic microstructure, which affects the hydriding/dehydriding reaction kinetics, thereby improving hydrogen storage capacity of the alloy.
	Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to optimize the amount of Na in the Mg-Cu alloy of Lambert in order to control and further refine the eutectic microstructure in order to improve the hydrogen storage capacity of the alloy as taught by Lambert, such as to the claimed ranges of between 200 and 4000ppm (0.02-0.4%) of Na, such as 800-2000ppm (0.08-0.2%). 

Claims 72 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert in "Modification of Cast Mg-Cu Alloys for Hydrogen Storage" (2004) (herein "Lambert") as applied to claims 1 and 17 above, and further in view of US 2009/0123325 (herein US '325) evidenced by Gupta in " The Cu-Mg-Ni (Copper-Magnesium-Nickel) System" (2004) (herein "Gupta").
	Lambert is silent as to their disclosed alloy possessing the claimed Ni content of 0.1-9 wt%, such as 0.1-5.5 wt%, as claimed.
	However, US '325 teaches hydrogen storage alloys of "hypoeutectic Mg-Ni alloys consisting of magnesium rich dendrites surrounded by refined Mg-Mg2Ni eutectic.  These alloys absorb large amounts of hydrogen, similar to pure magnesium and display only a single hydrogen absorption plateau in the pressure-composition-temperature (PCT) curve, i.e. not separate plateaus for each phase.  It is believed that the nickel and/or Mg2Ni phase acts as a catalyst, improving the kinetics of hydrogen transfer into the magnesium rich solid phases via MgH2 formation" [0006]. 
	Lambert, US '325, and the instant application are all in the same field of endeavor as they relate to Mg-based hydrogen storage alloys.
	While US '325 does not expressly state what amounts of Ni constitute hypo-vs. hypereutectic amounts of Ni, Fig. 3 of Gupta shows the Mg-Ni phase diagram, with the Mg-Mg2Ni eutectic occurring at about 11.3 at% of Ni, or about 22 wt% on Ni.  Thus, one of ordinary skill in the art would seek to limit the amount of Ni in the Mg-Ni system of the alloy of Lambert to between 0 and 22 wt % of Ni.
	Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to modify the Mg-5Cu-1Na and Mg-5Cu-2Na alloys of Lambert such that they contained a hypoeutectic amount of Ni in order to add the hypoeutectic Mg-Mg2Ni phase to the alloy system, thereby improving the kinetics of hydrogen transfer to the Mg-rich phases.  In doing so, one of ordinary skill would seek to keep the amount of Ni in the hypoeutectic range (i.e., <11 at% or <22 wt% Ni) for this obvious modification of Lambert's alloy.  This amount of Ni wholly encloses the instantly claimed ranges of 0.1-9 wt% and 0.1-5.5 wt%.  As set forth in MPEP 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The examiner can normally be reached on 0730-1630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1732

/C.D.M./Examiner, Art Unit 1732                                                                                                                                                                                            
/SHENG H DAVIS/Primary Examiner, Art Unit 1732